Exhibit 10.1

Execution Version

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”), dated as of October 13, 2017, is
by and between Voce Capital Management LLC (“Voce”) and Analogic Corporation
(the “Company”). In consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

  1. Representations and Warranties of the Company. The Company represents and
warrants to Voce that this Agreement has been duly authorized, executed and
delivered by the Company, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

  2. Representations and Warranties of Voce. Voce represents and warrants to the
Company that this Agreement has been duly authorized, executed and delivered by
Voce, and is a valid and binding obligation of Voce, enforceable against Voce in
accordance with its terms.

 

  3. Board Nomination.

 

  (a) In accordance with the Company’s organizational documents and applicable
law, the Company agrees that the Board of Directors of the Company (the “Board”)
will, no later than five (5) business days following the execution of this
Agreement, (i) expand the size of the Board to seven (7) members, if necessary,
and appoint Joseph E. Whitters (the “New Director”) to the Board to serve as a
director of the Company until the Company’s 2018 Annual Meeting of Stockholders,
scheduled to be held on December 1, 2017 (the “2018 Annual Meeting”),
(ii) include the New Director in the Company’s slate of recommended director
candidates for election to the Board at the 2018 Annual Meeting, and
(iii) solicit proxies in favor of the election of the New Director at the 2018
Annual Meeting and otherwise support the New Director for election in a manner
no less rigorous and favorable than the manner in which the Company supports its
other nominees. Voce acknowledges that as a condition to the appointment and
nomination of the New Director, such New Director shall have (x) agreed to
provide the information that is required to be or is customarily disclosed for
candidates for directors and directors in a proxy statement and similar
documents under the securities laws applicable to the Company and/or the rules
and regulations of the Nasdaq Global Select Market (“Nasdaq”) and such other
customary information as reasonably requested by the Company of other director
candidates and directors, and (y) agreed to comply with all policies, codes of
conduct, confidentiality obligations (including agreeing to preserve the
confidentiality of Company business and information, including discussions of
matters considered in meetings of the Board or Board committees or otherwise
among directors and/or management), securities trading policies, director
qualification requirements and codes of ethics generally applicable to all of
the Company’s non-management directors. Voce also agrees to provide upon request
such information about itself and its Affiliates and Associates as is required
to be or is customarily disclosed in a proxy statement and similar documents
under the securities laws applicable to the Company and/or the rules and
regulations of Nasdaq and such other customary information as reasonably
requested by the Company for purposes of satisfying any legal disclosure
requirements.

 

  (b)

The New Director shall be compensated for his service as a director and shall be
reimbursed for his expenses on the same basis as all other non-employee
directors of the Company, and shall be entitled to the same rights of
indemnification and directors’ and



--------------------------------------------------------------------------------

  officers’ liability insurance coverage as the other non-employee directors of
the Company, all as such rights may exist from time to time.

 

  (c) Concurrent with the Board’s appointment of the New Director to the Board,
the Board shall take all necessary actions to establish a Strategic Alternatives
Committee comprised of three (3) independent directors, which committee shall
explore strategic alternatives for the Company. The New Director shall be
invited to be a member of the Strategic Alternatives Committee upon appointment
to the Board. A copy of the mutually acceptable form of Delegation of Authority
to the Strategic Alternatives Committee has been provided by the Company to
Voce.

 

  4. Standstill; Voting; Other Matters.

 

  (a) During the Standstill Period (as such term is hereinafter defined), Voce
agrees that neither it nor any of its Affiliates or Associates will, in any
manner, directly or indirectly, absent prior express invitation or authorization
by the Board pursuant to a resolution of the Board:

 

  (i) effect or seek (including entering into any discussions, negotiations,
agreements or understandings with any third person), offer or propose (whether
publicly or otherwise) to effect, or cause or participate in, or in any way
assist, facilitate, finance or encourage any other person to effect or seek,
offer or propose (whether publicly or otherwise) to effect or participate in any
share repurchase, dividend, self-tender or other change in capitalization,
change in management or material change in the business, tender offer or
exchange offer, merger, amalgamation, acquisition, share exchange or business
combination involving the Company or any of its subsidiaries, or any
recapitalization, reorganization, restructuring, liquidation, disposition,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries or joint ventures or any portion of its or their
businesses or assets (other than participating in any such event referred to
herein on the same basis as the Company’s other stockholders);

 

  (ii) seek to call, request the call of, or call or make application to a court
or other person to call, order, requisition or administer, a special or other
meeting of the stockholders of the Company, seek to make or make, present,
conduct, participate or engage in any stockholder proposals of any kind or other
type of referendum (binding or non-binding), including nominations for,
elections of or removal of directors (in furtherance of a “contested
solicitation” or not), for consideration at any annual or special meeting of
stockholders, through action by written consent or otherwise, or seek to make or
make, engage in or participate in any solicitation of proxies or consents or
other authority to vote any securities of the Company with respect to
nominations for, elections of or removal of directors or any other proposal or
business (binding or non-binding) to be considered by the Company’s
stockholders, whether at an annual or special meeting of stockholders, regarding
the call of a special meeting of stockholders or through action by written
consent or otherwise;

 

  (iii)

encourage, advise or influence any other person or assist any person in so
encouraging, advising or influencing any person with respect to the giving or
withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum (other than such encouragement, advice or influence that
is

 

2



--------------------------------------------------------------------------------

  consistent with the Board or Company management’s recommendation in connection
with such matter);

 

  (iv) form or join a group (as defined under Section 13(d) of the Exchange Act
or other applicable law) with any person with respect to the Shares, or
otherwise support or participate in any effort by any person, with respect to
the matters set forth in this Section 4, or deposit any Shares in a voting trust
or subject any Shares to any voting agreement or other arrangement of similar
effect or grant any proxy, consent or other authority to vote with respect to
any matters (other than to the named proxies included in the Company’s proxy
card for any annual or special meeting of stockholders or action by written
consent) with respect to the Shares now or hereafter owned by Voce or pursuant
to this Agreement (excluding customary brokerage accounts, margin accounts,
prime brokerage accounts and the like);

 

  (v) otherwise act, alone or in concert with others, to seek to control or
influence the management, the Board or policies of the Company, or initiate or
take any action to obtain representation on the Board or alter the composition
of the Board or management (provided that the foregoing shall not be deemed to
restrict Voce from having private discussions with management or the Board if
such communications are not publicly disclosed and would not result in public
disclosure by Voce, or its Affiliates or Associates, or reasonably be expected
to require public disclosure by the Company);

 

  (vi) make any request or demand or seek inspection, investigation or
examination of any list or register of the Company’s stockholders or debtholders
of any class or series, any other stock list materials or of any other books or
records of the Company or its Affiliates or make application or demand to a
court or other person for an inspection, investigation or examination of the
Company or its Affiliates or invoke any “oppression” or other remedy pursuant to
any provision of applicable law, statute, the Company’s organizational documents
or otherwise;

 

  (vii) institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions) other
than to enforce the provisions of this Agreement against the Company;

 

  (viii)

make, or cause to be made, or in any way encourage any other person to make or
cause to be made, any statement, announcement or disclosure that disparages,
defames or slanders, negatively comments upon or otherwise constitutes an ad
hominem attack on the Company or any of its Affiliates, including as to
corporate strategy or policies, structure, business, corporate activities,
management, the Board or individual members of management or the Board,
including any former member of management or the Board (including through any
press release or other publicly available format, the filing or furnishing of
any document or report with any regulatory or governmental agency or stock
exchange, any Internet posting, or any public or private disclosure to any
journalist or member of the media (including in a television, radio, newspaper,
online, magazine or other interview, regardless of format), stockholder,
securities analyst or other person); provided, that Voce or any of its
Affiliates or Associates shall not be deemed in breach of this clause
(a)(viii) by virtue of an

 

3



--------------------------------------------------------------------------------

  unpremeditated, private, informal remark that is not part of any coordinated
communication or campaign and is not intended or designed to circumvent,
directly or indirectly, the restrictions contemplated by this Agreement (without
giving effect to this proviso); the limitations set forth in this
Section 4(a)(viii) shall not prevent Voce or any of its Affiliates or Associates
from responding, after giving prior written notice to the Company a reasonable
time in advance of any such response, to any statement made by the Company or
any of its Affiliates or Associates of the nature described in Section 4(d) if
such statement was made in breach of this Agreement;

 

  (ix) take any action which would, or would reasonably be expected to, result
in the Company being required to make a public announcement;

 

  (x) request any permission, waiver or amendment of any provision of this
Agreement, disclose any intent, purpose, plan or proposal to obtain any such
permission, waiver or amendment under this Agreement or bring any action or
otherwise act to contest the validity of this Agreement or seek a release from
the restrictions or obligations contained in this Agreement in each case in a
manner that would result in public disclosure by Voce, or its Affiliates or
Associates, or require public disclosure by the Company; or

 

  (xi) enter into any discussions or arrangements with any person with respect
to any of the foregoing or disclose publicly or privately in any manner any
intention, plan or arrangement that is inconsistent with the foregoing.

For the avoidance of doubt, Voce shall cause its respective Affiliates and
Associates to comply with the obligations under the Agreement and shall be
liable for any failure to so comply by any of its respective Affiliates and
Associates.

 

  (b) During the Standstill Period, Voce shall cause all shares of common stock,
par value $0.05 per share, of the Company (“Shares”) beneficially owned,
directly or indirectly, by it, or by any of its Affiliates or Associates
(including all Shares beneficially owned as of the record dates for any annual
or special meeting of stockholders or other action by stockholders, including
through written consent) over which it exercises or has voting authority, to be
present for quorum purposes and to be voted, at such meetings or other method
for stockholder action or at any adjournments or postponements thereof, in favor
of any and all directors nominated by the Board for election at such meetings
and in accordance with the recommendation of the Board on any and all other
proposals or other business that may come before any such stockholder meetings,
whether or not proposed by the Company and whether or not binding, other than
(w) approval of a shareholder rights plan, (x) amendments to the Company’s
articles of incorporation or bylaws that diminish shareholder rights relative to
the rights shareholders have with respect to the Company as of the date hereof,
(y) approval of a sale or merger of the Company or (z) approval of any proposed
stock issuances by the Company.

 

  (c) Effective upon execution of this Agreement, Voce hereby irrevocably
withdraws its Notice of Intent to Nominate Candidates for Election as Directors
at the 2018 Annual Meeting, dated August 30, 2017.

 

  (d)

During the Standstill Period, neither the Company nor any of its Affiliates or
Associates shall in any manner, directly or indirectly, make, or cause to be
made, or in any way

 

4



--------------------------------------------------------------------------------

  encourage any other person to make or cause to be made, any statement,
announcement or disclosure that disparages, defames or slanders, negatively
comments upon or otherwise constitutes an ad hominem attack on the New Director,
Voce, any Affiliate or Associate of Voce, or any of their successors, members,
officers, directors or employees (including through any press release or other
publicly available format, the filing or furnishing of any document or report
with any regulatory or governmental agency or stock exchange, any Internet
posting, or any public or private disclosure to any journalist or member of the
media (including in a television, radio, newspaper, online, magazine or other
interview, regardless of format), stockholder, securities analyst or other
person); provided, that the Company and any of its Affiliates or Associates
shall not be deemed in breach of this Section 4(d) by virtue of an
unpremeditated, private, informal remark that is not part of any coordinated
communication or campaign and is not intended or designed to circumvent,
directly or indirectly, the restrictions contemplated by this Section 4(d). The
limitations set forth in this Section 4(d) shall not prevent the Company or any
of its Affiliates or Associates from responding, after giving prior written
notice to Voce a reasonable time in advance of any such response, to any
statement made by Voce or any of its Affiliates or Associates of the nature
described in Section 4(a)(viii) if such statement was made in breach of this
Agreement.

 

  5. Public Announcement. Promptly following the execution of this Agreement,
Voce and the Company shall announce this Agreement and the material terms hereof
by means of a joint press release in the form attached hereto as Exhibit A (the
“Press Release”). Neither the Company nor Voce (nor any of their respective
Affiliates or Associates) shall make or cause to be made any public announcement
or statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or Nasdaq rules or with the prior
written consent of the other party.

 

  6. Definitions. For purposes of this Agreement:

 

  (a) The terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); provided that any references to
“Associate” herein shall be deemed to be preceded by the word “controlled”.

 

  (b) The terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a person shall also be deemed to be the beneficial owner of all
Shares which such person has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to the
exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all Shares
which such person or any of such person’s Affiliates or Associates has or shares
the right to vote or dispose.

 

  (c) The term “including” shall mean “including, without limitation,” in all
instances.

 

  (d)

The term “Material Transaction” shall mean any of the following transactions:
(i) the sale assignment, conveyance, transfer, lease or other disposition
(including a spin- or split-off) of (A) all or substantially all of the
Company’s consolidated assets or (B) all or substantially all of the assets of
any one of the Company’s (x) Medical Imaging, (y) Ultrasound or (z) Security and
Detection business units, in one or a series of related

 

5



--------------------------------------------------------------------------------

  transactions, unless, in the case of this clause (B), the Company reaffirms as
part of the public announcement of such transaction that it is continuing with
the Company’s previously announced strategic review process; (ii) the sale or
transfer of a majority of the outstanding shares of the Company’s common stock
(through a merger, stock purchase, consolidation, business combination, tender
or exchange offer, or otherwise); (iii) any dissolution or liquidation of the
Company; (iv) any acquisition by the Company of a company or business that is
the result of its strategic review process; (v) the issuance by the Company of
any special or extraordinary dividend (and not, for the avoidance of doubt, the
Company’s regular quarterly dividend consistent with past practice); or (vi) any
recapitalization or change in capital structure of the Company that results in
the issuance, or announced intention to repurchase, in the aggregate of more
than ten (10%) percent of the Company’s then outstanding shares of Common Stock.

 

  (e) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

  (f) The term “Standstill Period” shall mean the period from the date of this
Agreement until the earlier of (i) the public announcement by the Company of its
entry into a Material Transaction; (ii) the public announcement by the Company
that it has ceased its strategic review process; (iii) the date that is two
hundred forty (240) days from the date of this Agreement; and (iv) such date, if
any, of a breach by the Company in any material respect of its obligations under
this Agreement if such breach has not been cured within ten (10) business days
following written notice of such breach from Voce.

 

  7. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
fax and email, when such fax is transmitted to the fax number set forth below
and sent to the email address set forth below and the appropriate confirmation
is received or (b) given by any other means, when actually received during
normal business hours at the address specified in this Section:

 

if to the Company:    Analogic Corporation    8 Centennial Drive    Peabody,
Massachusetts 01960    Attention: John J. Fry    Facsimile: (978) 977-9867   
Email: jfry@analogic.com with a copy to (which shall not constitute notice):   
Wilmer Cutler Pickering Hale and Dorr LLP    60 State Street    Boston,
Massachusetts 02109    Attention: Hal J. Leibowitz, Esq.    Facsimile: (617)
526-6461    Email: hal.leibowitz@wilmerhale.com if to Voce:    Voce Capital
Management LLC    600 Montgomery Street, Suite 210    San Francisco, California
94111    Attention: Mark Shamia    Facsimile: (415) 489-2610    Email:
mshamia@vocecapital.com

 

6



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):    Schulte Roth & Zabel   
919 Third Avenue    New York, NY 10022    Attention: Marc Weingarten, Esq.   
                 Aneliya Crawford, Esq.    Facsimile: 212-593-5955    Email:
marc.weingarten@srz.com                aneliya.crawford@srz.com

 

  8. Specific Performance; Remedies; Other Matters.

 

  (a) The parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity. FURTHERMORE, EACH OF THE PARTIES HERETO AGREES TO
WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN CASE ANY OTHER PARTY
SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF. THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE
LAWS OF THE STATE OF DELAWARE. WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

 

  (b) Within two (2) business days of the date of the provision to the Company
of documentation regarding its expenses, the Company shall reimburse Voce for
its out-of-pocket expenses, not to exceed $100,000 (one hundred thousand),
incurred by Voce in connection with its director nominations, the 2018 Annual
Meeting, the negotiation and execution of this Agreement and all related
activities and matters. Except as provided in the preceding sentence, all costs
or expenses incurred in connection with this Agreement shall be paid by the
party incurring such cost or expense.

 

  9. Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

  10. Counterparts. This Agreement may be executed in two (2) counterparts which
together shall constitute a single agreement.

 

  11. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

 

  12. No Waiver. No failure or delay by either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

 

  13. Assignment. This Agreement and the rights and obligations hereunder shall
be binding on and inure to the benefit of successors of the parties hereto. This
Agreement and the rights and obligations herein may not be assigned or otherwise
transferred, in whole or in part, by Voce without the express written consent of
the Company.

 

7



--------------------------------------------------------------------------------

  14. Entire Understanding. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

 

  15. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

ANALOGIC CORPORATION By:  

/s/ Fred B. Parks

  Name:   Fred B. Parks   Title:   President and Chief Executive Officer

 

VOCE CAPITAL MANAGEMENT LLC By:   Voce Capital LLC, its Managing Member By:  

/s/ J. Daniel Plants

  Name:   J. Daniel Plants   Title:   Managing Member



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g448370g06v08.gif]    LOGO [g448370g61w54.gif]

FOR IMMEDIATE WORLDWIDE RELEASE

For Further Information:

Investor Contact:

Mark Namaroff

Sr. Director of Investor Relations and Corporate Communications

(978) 326-4058

investorrelations@analogic.com

Analogic Appoints Joseph Whitters to Board of Directors

PEABODY, Mass. (October XX, 2017)—Analogic Corporation (Nasdaq:ALOG), enabling
the world’s medical imaging and aviation security technology, today announced
the appointment of Joseph Whitters to the Company’s Board of Directors,
effective immediately. Mr. Whitters joins the Analogic Board with significant
experience in healthcare, finance and strategic transactions. With Mr. Whitters’
appointment, the Analogic Board has been expanded to seven directors, six of
whom are independent, including Mr. Whitters.

Bernard Bailey, Chairman of the Analogic Board, commented, “We are pleased to
appoint Joe to the Analogic Board and believe his significant healthcare
industry experience, both as an executive and director, will be valuable to the
Company. As part of our focus on maximizing stockholder value, we are continuing
to actively pursue the sale of the Company. Joe’s deep understanding of our
industry, strong financial skills, and experience in the sale of public
companies will be valuable to this work.”

Mr. Whitters added, “Having spent most of my career in the healthcare industry,
I understand the importance of Analogic’s advanced imaging and guidance
technologies and appreciate the value it delivers to many companies in the
space. I look forward to lending my expertise to the actions the Board and
management have undertaken to optimize performance and deliver value to both
Analogic stockholders and its customers.”

Analogic noted that the appointment of Mr. Whitters resulted from ongoing and
constructive conversations members of the Board and management had with Voce
Capital Management LLC



--------------------------------------------------------------------------------

(“Voce”), an Analogic stockholder, regarding the Company’s strategic plans and
the Board’s composition. As part of a Cooperation Agreement that Analogic
entered into with Voce in connection with Mr. Whitters’ appointment as an
independent director, Voce has agreed to support the Analogic Board’s nominees
at the Company’s 2018 Annual Meeting of Stockholders, which is scheduled to be
held on December 1, 2017.

Joseph Whitters

Mr. Whitters is currently a consultant to Frazier Healthcare Partners, a leading
provider of growth and venture capital to healthcare companies. He has more than
three decades of experience serving as a senior executive or public company
director for companies in the healthcare industry. He currently serves on the
Boards of PRGX Global, Inc. and InfuSystem Holdings Inc. Previous industry
related Board memberships include, among others, his service at Air Methods
Corp., Mentor Corp. (where he served as Chairman), Omnicell Inc., Zonare Medical
Systems. Inc. and numerous other public and private health care companies.
Before his role at Frazier, Mr. Whitters held various finance positions of
increasing responsibility at First Health, a managed care organization he helped
take public as Chief Financial Officer and which was acquired by Coventry Health
Plans in 2005. Prior to that, he was Controller at United Healthcare Corp. He is
a CPA (inactive) and began his career in public accounting with Peat Marwick.

Forward-Looking Statements

Any statements about future expectations, plans, and prospects for the Company,
including statements containing the words “believes,” “anticipates,” “plans,”
“expects,” and similar expressions, constitute forward-looking statements within
the meaning of the Private Securities Litigation Reform Act of 1995. Actual
results may differ materially from those indicated by such forward-looking
statements as a result of various important factors, including risks relating to
product development and commercialization, limited demand for the Company’s
products, limited number of customers, risks associated with competition,
uncertainties associated with regulatory agency approvals, competitive pricing
pressures, downturns in the economy, the risk of potential intellectual property
litigation, acquisition related risks, risks associated with the ability of the
company to successfully complete its current review of strategic alternatives
and other factors discussed in our most recent quarterly and annual reports
filed with the Securities and Exchange Commission. In addition, the forward
looking statements included in this press release represent the Company’s views
as of the date of this document. While the Company anticipates that subsequent
events and developments will cause the Company’s views to change, the Company
specifically disclaims any obligation to update these forward-looking
statements. These forward-looking statements should not be relied upon as
representing the Company’s views as of any later date.

Analogic – Celebrating 50 Years of Imaging Innovation

Analogic (Nasdaq:ALOG) provides leading-edge healthcare and security technology
solutions to advance the practice of medicine and save lives. We are recognized
around the world for advanced imaging and real-time guidance technologies used
for disease diagnosis and treatment as well as for automated threat detection.
Our market-leading ultrasound systems, led by our



--------------------------------------------------------------------------------

flagship BK Ultrasound brand, used in procedure-driven markets such as urology,
surgery, and point-of-care, are sold to clinical practitioners around the world.
Our advanced imaging technologies are also used in computed tomography (CT),
magnetic resonance imaging (MRI), and digital mammography systems, as well as
automated threat detection systems for aviation security. Analogic is
headquartered just north of Boston, Massachusetts. For more information, visit
www.analogic.com.

Analogic and the globe logo are registered trademarks of Analogic Corporation.